                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        STARK DRIVE LLC,                                 Case No. 18-cv-04904-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER DISMISSING CASE
                                  13                 v.
                                                                                             Re: ECF No.
                                  14        CHRISTIAN ADEL MICHAEL, et al.,
                                  15                        Defendants.

                                  16

                                  17         The plaintiff is Stark Drive, LLC, a limited liability company registered in New Jersey with its

                                  18   principal place of business in Stockholm, Sweden.1 The defendants are Mate.Bike International

                                  19   (incorporated in Denmark) and its founder, Christian Michael, a resident of Denmark.2 Both

                                  20   companies offered similar electronic bicycles (called eBikes) on Indiegogo, an online

                                  21   crowdfunding platform.3 Stark Drive sued Mate for state-law unfair competition claims and, as a

                                  22   basis for federal jurisdiction, claimed (1) misrepresentation of copyright in violation of 17 U.S.C.

                                  23   § 512(f) based on an alleged Digital Millennium Copyright Act (“DMCA”) notice that the

                                  24

                                  25
                                       1
                                        Am. Compl. – ECF No. 28 at 2 (¶ 4). Citations refer to material in the Electronic Case File (“ECF”);
                                  26   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Id. (¶¶ 5, 6).
                                       3
                                           Id. at 4 (¶11–12).
                                  28

                                       ORDER – No. 18-cv-04904-LB
                                   1   defendants sent to Indiegogo, which then canceled Stark Drive’s campaign, and (2) misuse of

                                   2   copyright in violation of 17 U.S.C. § 512 by those same acts.4 The court twice granted the

                                   3   defendants’ motions to dismiss for lack of federal jurisdiction, declined to exercise supplemental

                                   4   jurisdiction over the state-law claims, and dismissed the complaint without prejudice to the

                                   5   plaintiff’s asserting the state-law claims in state court.5 In its second dismissal order on March 1,

                                   6   2019, and at Stark Drive’s request, it gave Stark Drive 21 days leave to amend to plead a Lanham

                                   7   Act claim.6 Stark Drive did not file an amended complaint.

                                   8         As set forth in the March 1, 2019 order, the court dismisses the case for lack of federal

                                   9   jurisdiction and declines to exercise supplemental jurisdiction over the state claims. The dismissal

                                  10   of the state claims is without prejudice to the plaintiff’s asserting them in state court.

                                  11         IT IS SO ORDERED.

                                  12         Dated: May 19, 2019
Northern District of California
 United States District Court




                                  13                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  14                                                      United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   4
                                           Id. at 1 (¶ 1); see also Compl. – ECF No. 1.
                                       5
                                  27    Mot. – ECF No. 12; Mot. – ECF No. 29; Order – ECF No. 27; Order – ECF No. 55. All parties
                                       consented to magistrate-judge jurisdiction. Consent Forms – ECF Nos. 8, 15.
                                  28   6
                                           Order – ECF No. 55 at 10.

                                       ORDER – No. 18-cv-04904-LB                          2
